Citation Nr: 0931888	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  98-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee 
disability, on a direct basis and as secondary to a service-
connected left knee disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
North Little Rock, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a right knee disability on a direct basis and 
as secondary to a service-connected left knee disorder.  A 
timely appeal was noted from that decision.

This matter has an extensive procedural history; however, the 
Board most recently denied the Veteran's claim in a decision 
dated June 2007.  He subsequently appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
February 2009 memorandum decision, the Court vacated the June 
2007 Board decision, and remanded the case to the Board for 
readjudication consistent with its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of the development of the Veteran's claim, 
the Social Security Administration (SSA) was contacted and 
asked to provide copies of any records in its possession that 
had been filed in connection with the Veteran's disability 
claim.  In May 2002, the SSA's Office of Disability and 
International Operations (ODIO) provided a response 
indicating that the Veteran had recently filed a claim, and 
RO officials were directed to make their request to the local 
district office.  

In April 2003, the RO sent a request to SSA Headquarters in 
Baltimore, Maryland, asking that any records in SSA's 
possession be provided for inclusion with VA's claims folder.  
Later that same month, the RO received a response from SSA 
Headquarters indicating that it had no records of a 
disability compensation claim filed by the Veteran.  The 
Veteran was advised of the SSA's response in May 2003.  In 
June 2003, a fax transmission from SSA was received, once 
again indicating that the Veteran had filed a claim in a SSA 
district office.  

38 C.F.R. § 3.159(c)(2) requires VA to make attempts to 
obtain records in the custody of a Federal department until 
it is determined that the records do not exist or that 
further efforts would be futile.  Thus, upon remand, SSA 
should be contacted and the veteran's records associated with 
his claims file.  

Following a Court remand for readjudication, the Board is 
required to notify the appellant that he or she has 90 days 
from the date of the notification letter in which to provide 
additional argument or evidence.  38 C.F.R. § 20.1304.  The 
Veteran received such notification in correspondence dated 
June 24, 2009.  The Veteran responded in July 2009 that he 
received treatment at the VA facility in Little Rock, 
Arkansas, in 2009.  Review of the record shows that the most 
recent Little Rock records are dated September 2008.  On 
remand, the most recent records of the Veteran's treatment at 
the VA Medical Center in Little Rock, Arkansas, should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies of 
all adjudications regarding the veteran 
and accompanying medical records relied 
upon in those determinations.  If such 
records are unavailable, a negative 
response should be obtained.

2.  Contact the Little Rock, Arkansas, 
VAMC and request that all records of the 
Veteran's treatment at that facility from 
September 2008 to the present be provided.  
If such 


records are unavailable, a negative 
response should be obtained.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative, if any, must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
